Opinion issued October 11, 2002 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00261-CR
____________

JUAN LOPEZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 896469



MEMORANDUM  OPINION
 Appellant filed a pro se motion to dismiss the appeal.  The motion is in
writing, signed by appellant, and is therefore sufficient.  See Tex. R. App. P. 42.2(a). 
Appellant's brief is presently due from his court-appointed counsel, Layton Duer, on
October 28, 2002.
	If appellant or his counsel desires to file a motion for rehearing, it is due 15
days from the date of this opinion.  An extension of time to file motion for rehearing
may be filed no later than 15 days after the last date for filing a motion for rehearing. 
See Tex. R. App. P. 49.1, 49.8.  Otherwise, this Court's mandate will issue.
	The appeal is dismissed.
	All pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.